Case 4:19-cv-13200-MFL-EAS ECF No. 23, PageID.894 Filed 03/31/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LATONYA S. SCOTT,

      Plaintiff,                                 Case No. 19-cv-13200
                                                 Hon. Matthew F. Leitman
v.

ANDREW SAUL,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      In accordance with the Order issued on this date, IT IS ORDERED AND

ADJUDGED that judgment is entered in favor of Defendant and against Plaintiff.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: March 31, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 31, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       1
